IN THE SUPREME COURT OF TEXAS

                                 No. 04-0967

               IN RE  AMEGA HOLDINGS, INC. AND GREGORY DELINE

                      On Petition for Writ of Mandamus

ORDERED:

      Relator's emergency motion for  stay,  filed  December  13,  2004,  is
granted.   The order dated August 24, 2004, in Cause  No.  04-01361,  styled
TIB-The Independent Bankersbank v. Amega Holdings, Inc. and Gregory  Deline,
in the 95th District Court  of  Dallas  County,  Texas,  is  stayed  pending
further order of this Court.

            Done at the City of Austin, this December 13, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk